Exhibit 10.7

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT OF STEVEN J. KLINGER

 

This Amended and Restated Employment Agreement (the “Agreement”) by and between
Steven J. Klinger (the “Executive”) and Smurfit-Stone Container Corporation (the
“Company”) shall be deemed to have been made and entered into as of the date of
the order of confirmation entered by the United States Bankruptcy Court for the
District of Delaware with respect to the Company’s plan of reorganization in the
matter of In re: Smurfit-Stone Container Corp., Case No. 09-10235 (BLS) (the
“Chapter 11 Cases”) (such plan, the “Plan of Reorganization” and such date, the
“Confirmation Date”), and shall become effective as of the effective date of the
Plan of Reorganization (the “Effective Date”).

 

WHEREAS, the Executive currently is employed as the Company’s President and
Chief Operating Officer (“COO”) and is a member of the Company’s Board of
Directors (the Company’s pre- and post-Effective Date Boards of Directors
hereinafter collectively referred to herein as the “Board”), and the Company
desires to continue to employ the Executive upon and subject to the terms and
conditions set forth herein, and the Executive wishes to accept such employment
upon and subject to such terms and conditions;

 

WHEREAS, the Company and the Executive are parties to that certain employment
agreement effective as of May 11, 2006, which was amended effective as of
January 1, 2008 (such employment agreement, together with subsequent amendment,
referred to herein as the “Predecessor Employment Agreement”);

 

WHEREAS, the Company and the Executive desire to enter into the Agreement and,
in so doing, to amend and restate the Predecessor Employment Agreement in its
entirety;

 

WHEREAS, the Company has adopted and implemented an Equity Incentive Plan
(“Equity Incentive Plan”) as of the Confirmation Date, pursuant to the Plan of
Reorganization; and

 

WHEREAS the Company and the Executive are parties to the Executive Retirement
Agreement entered into on October 2, 2006, as amended (the “Predecessor
Retirement Agreement”), which the Company did not assume pursuant to the Plan of
Reorganization;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the parties hereby
agree as follows:

 

1.                                      Employment Period and Positions.

 

(a)                                  The Company shall employ the Executive and
the Executive hereby accepts such employment, subject to the terms and
conditions of this Agreement (including without limitation Section 1(b)),
commencing on the Effective Date until the second anniversary of the Effective
Date unless the Executive’s employment is earlier terminated pursuant to
Section 4 (such period referred to as the “Initial Term”).  The Initial Term
shall automatically be extended on the same terms and conditions as set forth in
this Agreement for successive two-year

 

--------------------------------------------------------------------------------


 

periods unless and until either:  (i) a party gives the other party no less than
ninety (90) calendar days’ advance written notice prior to the end of the
Initial Term or any such two-year extension period (as applicable) that such
party will not further extend the Initial Term or two-year extension period, or
(ii) the Company or the Executive terminates the Executive’s employment in
accordance with Section 4.  The Initial Term and any and all extensions thereof
(or partial extension in the event of an earlier termination pursuant to
Section 4), if any, shall be collectively referred to as the “Employment
Period”).

 

(b)                                 Subject to the terms of this Agreement
(including without limitation Section 4), the Company shall employ the Executive
as its President and COO.  No later than the earlier of (x) nine (9) months
after the Effective Date or (y) thirty (30) days after the Company is on notice
of the termination date of the Company’s current CEO’s employment (the earlier
of such dates hereinafter referred to as the “Promotion Date”), (i) the Company
shall consider the Executive for employment with the Company as its President
and Chief Executive Officer (“CEO”) as of the Promotion Date, and (ii) to the
extent that the Company has designated that its Chairman of the Board will be an
executive of the Company, the Board shall consider offering the Chairman
position to the Executive on, and effective as of, the later of the Promotion
Date and the designation of such executive Chairman position.  The Executive
shall have thirty (30) calendar days to accept such offer(s) or such other
longer time period(s) as specified in writing by the Board (provided that
Section 1(b)(ii) shall not apply if the Company has not designated that a
Company executive will be its Chairman of the Board).  If the Company chooses to
offer the Executive employment as President and CEO (or as President, CEO and
Chairman of the Board, as the case may be), then the terms of any offer to
become President and CEO (or President, CEO and Chairman of the Board, as the
case may be) shall be subject to good faith negotiations between the Company and
the Executive prior to the Promotion Date.  Upon the Executive’s acceptance of
such offer and the execution and delivery of an agreement of employment, the
Executive shall resign from his position as COO.  If (a) the Company does not
offer the Executive a position as President and CEO prior to the Promotion Date,
or (b) the Company has designated an executive Chairman position on or prior to
the Promotion Date and does not offer the Executive the positions of President,
CEO and Chairman of the Board prior to the Promotion Date, or (c) the Company
offers the Executive a position as President and CEO (or as President, CEO and
Chairman of the Board, as the case may be) prior to the Promotion Date but does
so on terms that are not mutually agreeable to the Executive after good faith
negotiations, or (d) the Company and the Executive are unable to mutually agree
on the form of a mutually acceptable agreement of employment, then the Executive
shall be entitled to resign for Good Reason in accordance with
Section 4(b) hereof (without any opportunity for cure as otherwise provided in
Section 4(b)), but shall, at the request of the Board, continue to work in his
current capacities as President and COO for a period not to exceed six
(6) months to facilitate an orderly transition of responsibilities to his
successor.

 

(c)                                  The Executive shall confirm his
resignations and acceptances as set forth in this Section 1 by written notice no
later than five (5) business days in advance of the effective dates of such
resignations and acceptances.

 

2

--------------------------------------------------------------------------------


 

2.                                      Duties and Responsibilities.

 

(a)                                  During the Employment Period, the Executive
(i) shall perform the duties assigned to him by the CEO and the Board from time
to time (provided that the Executive shall not be assigned tasks inconsistent
with those of President, COO, CEO, or Chairman of the Board (as applicable))
faithfully, with the utmost loyalty, to the best of his abilities and in the
best interests of the Company; (ii) shall devote his full business time,
attention and effort to the affairs of the Company, except that the Executive
may serve on (x) corporate boards or committees with the prior written approval
of the Board, and/or (y) civic or charitable boards or committees, in either
case as long as such activities do not, individually or in the aggregate,
interfere with the performance of the Executive’s employment duties and
responsibilities or harm the business or reputation of the Company or any of its
Affiliates; and (iii) shall not engage in any other business activities (whether
or not for gain, profit, or other pecuniary advantage) or any other actions
which he knows or reasonably should know could harm the business or reputation
of the Company or any of its affiliates or other related entities.  For purposes
of this Agreement, “Affiliates” shall mean any entity that, directly or
indirectly, is controlled by the Company, and any entity in which the Company
has a 20% or greater equity interest.

 

(b)                                 The Executive shall act in conformity with
the Company’s written and oral policies and within the limits, budgets and
business plans set by the Company.  The Executive will at all times during the
Employment Period strictly adhere to and obey all of the rules and regulations
in effect from time to time relating to the conduct of Company executives. 
Except as provided in Section 2(a), the Executive shall not engage in consulting
work or any trade or business for his own account or for or on behalf of any
other person, firm or company that competes, conflicts or interferes with the
performance of his duties hereunder in any material way.

 

(c)                                  The Executive covenants, represents and
warrants that:  (i) the execution, delivery and complete performance of this
Agreement by him does not and will not breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound; and (ii) he is not a party to or
bound by any employment or services agreement, confidentiality agreement,
noncompetition agreement, other restrictive covenant, or other obligation or
agreement that would or could prohibit or restrict him from being employed by
the Company or from performing any of his duties under this Agreement.

 

(d)                                 Mutual Non-Disparagement.  The Executive
shall not, at any time during or after his employment with the Company, make or
publish any derogatory, unfavorable, negative, disparaging, false, damaging or
deleterious written or oral statements or remarks regarding the Company or any
of its Affiliates or any members of their respective boards of directors or
managements, or any of their respective business affairs or performance.  The
Company, members of its Board and its senior executives shall not, at any time
during or after the Executive’s employment with the Company, make or publish any
derogatory, unfavorable, negative, disparaging, false, damaging or deleterious
written or oral statements or remarks regarding the Executive.

 

3

--------------------------------------------------------------------------------


 

3.                                      Compensation and Benefits.

 

(a)                                  Base Salary.  Subject to the terms and
conditions of this Agreement, from the Effective Date until the Promotion Date,
the Company shall pay to the Executive an annual base salary at the gross rate
of $795,000 (“Base Salary”), payable in installments in accordance with the
Company’s executive payroll policy (but not less frequently than monthly).  The
Base Salary shall be subject to such additional adjustments, if any, as
determined by the Board in its discretion, provided that in no event shall the
Base Salary be reduced at any time without the Executive’s prior written
consent.

 

(b)                                 Incentive Compensation.  During the
Employment Period, the Executive shall be eligible to participate in the
Company’s annual incentive plan(s), long-term incentive plan(s), and any
equity-based and/or other incentive compensation plans established or maintained
by the Company in which its senior executive officers are eligible to
participate, including without limitation the Company’s Management Incentive
Plan (“MIP”) and Equity Incentive Plan (and/or any other similar long-term or
equity-based incentive plan).  The Executive agrees that the gross amount of any
2010 MIP bonus that the Company pays to him under the Company’s 2010 MIP shall
be reduced by a gross amount of $30,000 at the time that such bonus is paid,
provided that such reduction in such 2010 MIP bonus payment shall not be
considered, and shall be excluded, for purposes of determining any other amounts
to which the Executive is or may be entitled under any other provision of this
Agreement (including without limitation Section 7), the Executive Retirement
Agreement or otherwise.

 

(c)                                  Emergence Equity Grant.  The Company hereby
agrees to grant the Executive nine-tenths of one percent (0.90%) on a fully
diluted basis of the new common stock of the Company issued on the Effective
Date in accordance with and pursuant to the Plan of Reorganization in (i) a
stock option award with respect to approximately 0.68% of such shares of new
common stock of the Company and (ii) a restricted stock unit award with respect
to approximately 0.22% of such shares of new common stock of the Company (the
“Emergence Equity Grants”), in accordance with and pursuant to the Company’s
Plan of Reorganization and the terms and conditions of the Company’s Equity
Incentive Plan, any applicable incentive plan documents, and/or any award
statements or agreements (each an “Award Agreement”) and this Agreement
(including without limitation with such Emergence Equity Grants to be made on,
and effective as of, the dates set forth in the Plan of Reorganization).  The
Award Agreements for the Emergence Equity Grants shall be in substantially the
form set forth in Exhibit A hereto.

 

(d)                                 Employee Benefits.  During the Employment
Period, the Executive shall be eligible to participate in such employee benefit
plans (including group medical and dental), and to receive such other fringe
benefits and perquisites, as the Company may make available to senior executives
generally, subject to all present and future terms and conditions of such
benefit plans and other fringe benefits and perquisites.  The Company reserves
the right in its sole discretion to alter, suspend, amend, or discontinue any
and all of its employee and fringe benefits, perquisites, benefit plans,
policies and procedures, in whole or in part, at any time with or without
notice, provided that the Company will not make any change to the Executive’s
employee or fringe benefits that it does not also make on a generally consistent
basis for other senior executives of the Company.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Expense Reimbursement.  The Company shall
reimburse the Executive for all reasonable and necessary business expenses
incurred by him in connection with his duties hereunder (in each case, as
determined by the Company) after the Executive’s timely presentation of
IRS-acceptable itemized and documented accounts of such expenditures, provided
that the Executive shall secure the Board’s approval before incurring any
extraordinary expenses, and further provided that such reimbursement for
reasonable and necessary business expenses is subject to the Company’s expense
reimbursement policy.

 

(f)                                    Executive Retirement Agreement.  The
Company and the Executive hereby agree to execute the Executive Retirement
Agreement substantially in the form attached hereto in Exhibit B (“Retirement
Agreement”), which shall be effective as of the Effective Date of this Agreement
and the parties agree amended and restates the Predecessor Retirement Agreement
in its entirety.

 

(g)                                 Withholdings and Deductions.  Any and all
payments to the Executive under this Agreement shall be reduced by required or
authorized withholding and deductions.

 

(h)                                 Clawback.  In the event that the Board
determines in good faith that the amount of any incentive and/or performance
based compensation based in whole or in part on the financial performance of the
Company (or any division thereof) paid or granted to the Executive was
materially incorrect because the performance criteria were applied incorrectly,
within sixty (60) days after receiving written notice from the Board, the
Executive shall repay to the Company the portion of any cash payments or return
and forfeit the portion of any such grant, as the case may be, that the
Executive received that he was not entitled to receive due to such incorrect
application of the performance criteria (which such amount(s) to be repaid or
returned shall be reduced by the Net Tax Costs (as defined below)), provided
that the foregoing written notice from the Board is received by the Executive no
later than the earlier of (i) ninety (90) days after the date on which the
Company becomes aware of the incorrect application of the performance criteria
and (ii) the second anniversary of the payment, vesting or delivery, as
applicable, of the compensation.  “Net Tax Costs” shall mean the net amount of
any federal, state or local income and employment taxes paid by the Executive in
respect to the portion of the compensation subject to repayment or return, after
taking into account any and all available deductions, credits or other offsets
allowable to the Executive (including without limit, any deductions permitted
under the claim of right doctrine), and regardless of whether the Executive
would be required to amend any prior income or other tax returns.

 

4.                                      Termination of Employment.

 

(a)                                  Termination for Cause.  Notwithstanding
anything to the contrary herein, the Company may terminate the Executive’s
employment for Cause (as defined herein) at any time immediately upon written
notice.  For purposes of this Agreement, “Cause” shall mean any of the
following:  (i) the Executive’s willful and continued failure to substantially
perform his duties as an executive of the Company (other than any such failure
resulting from inability due to physical or mental illness or Incapacity) after
a written demand for substantial performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties, and
which gives the Executive at least thirty (30) days to cure such alleged
deficiencies, (ii) the

 

5

--------------------------------------------------------------------------------


 

Executive’s willful misconduct, which is demonstrably and materially injurious
to the Company, monetarily or otherwise, (iii) the Executive’s engaging in
egregious misconduct involving serious moral turpitude to the extent that his
credibility and reputation no longer conforms to the standard of senior
executive officers of the Company, or (iv) the Executive’s material breach or
threatened material breach of any provision of this Agreement, including without
limitation Section 8 of this Agreement without the prior express written consent
of a duly authorized member of the Board (other than the Executive).

 

(b)                                 Voluntary Resignation by the Executive With
or Without Good Reason.  Notwithstanding anything to the contrary herein, the
Executive may terminate his employment with the Company for Good Reason (as
defined herein) at any time by written notice to the Company.  After the
ninetieth (90th) calendar day after the Effective Date, the Executive may
terminate his employment with the Company upon sixty (60) calendar days’ advance
written notice without Good Reason, provided that if the Executive is promoted
to and accepts the position of CEO, the foregoing ability to terminate
employment without Good Reason upon sixty (60) calendar days’ notice shall be
suspended for the first ninety (90) calendar days after such promotion.  The
Executive’s employment shall terminate effective as of the effective date of any
such notice or such later effective termination date as the Executive may
specify in the notice (which shall in no event be later than sixty (60) calendar
days after the notice is given unless otherwise agreed to in writing by the
Board).  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following without the Executive’s consent:  (i) assigning the
Executive duties that are materially inconsistent with those of a President,
COO, CEO and/or Chairman of the Board (as applicable) for similar companies in
similar industries; (ii) requiring the Executive to report other than to the
Chairman of the Board and CEO (while holding the President and/or COO
position(s)) or other than to the Board (while holding the CEO position);
(iii) failure of the Company to pay any portion of the Executive’s compensation
within ten (10) days after the date such compensation is due or first may be
paid pursuant to applicable law; (iv) requiring the Executive to relocate his
primary residence in the absence of mutual agreement between the Executive and
the Company as to the timing and location; (v) failure of the Company to
continue in effect any broad-based bonus or incentive plan, welfare benefit,
pension, retirement benefit or other benefit plan in which the Executive
participates or becomes eligible to participate unless such discontinuance
applies on a consistent basis to other senior executives of the Company, or a
reduction by the Company of the Executive’s target level participation (as a
percentage of the Executive’s Base Salary and on an annualized basis) in its
annual incentive bonus plan from the lower of the two target levels established
with respect to his participation in the Company’s 2010 MIP as approved by the
Board prior to the Effective Date; (vi) failure of the Company to offer the
Executive the position of CEO or the parties’ inability to negotiate a mutually
acceptable agreement of employment for CEO under the circumstances and during
the period(s) as set forth in Section 1(b); (vi) if applicable, failure of the
Board to offer the Executive the position of Chairman of the Board under the
circumstances as set forth in Section 1(b)(ii); (vii) the Agreement is not
assigned to a successor to the Company pursuant to the Plan of Reorganization;
or (viii) any material breach of this Agreement, the Retirement Agreement, or
any Award Agreement applicable to an Emergence Equity Grant; provided, however,
that an occurrence which otherwise may constitute Good Reason hereunder shall
not constitute Good Reason unless the Executive (y) provides to the Company, at
least thirty (30) calendar days prior to the Executive’s contemplated
resignation for Good Reason, a written notice containing reasonable detail
setting forth the basis for the Executive’s claim that an occurrence constitutes

 

6

--------------------------------------------------------------------------------


 

Good Reason, and (z) the Company fails to cure or otherwise remedy such
occurrence within thirty (30) calendar days after receiving such notice from the
Executive.  Notwithstanding anything to the contrary herein, the parties hereto
acknowledge and agree that the Executive must exercise his right to terminate
his employment for Good Reason within ninety (90) calendar days after the event
that gives rise to such right, and that if the Executive fails to timely
exercise such right and subsequently resigns, such resignation shall be deemed
for all purposes of this Agreement to be without Good Reason.  The Executive
acknowledges and agrees that the restructuring events that have taken place or
will take place solely pursuant to the Company’s Plan of Reorganization shall
not constitute Good Reason for purposes of this Agreement.

 

(c)                                  Termination Due to Death or Incapacity. 
Notwithstanding anything to the contrary herein, the Executive’s employment with
the Company shall terminate automatically upon the Executive’s death, and the
Company may immediately terminate the Executive’s employment with the Company by
written notice at any time upon the Executive’s Incapacity (as defined below)
effective as of the date of the Executive’s Incapacity.  For purposes of this
Agreement, “Incapacity” shall mean such physical or mental condition of the
Executive which renders and is expected to render the Executive incapable of
performing the essential functions of his position hereunder with or without
reasonable accommodation for ninety (90) consecutive calendar days, or for 120
calendar days (whether consecutive or not) within any 180-calendar-day period,
as determined in good faith by the Board upon consultation with a physician
selected by the Board in its discretion.  The Executive hereby agrees to submit
to any reasonable medical examination(s) as may be recommended by the Board for
the purpose of determining the existence or absence of Incapacity.

 

(d)                                 Termination by the Company Other Than for
Cause or Incapacity.  Notwithstanding anything to the contrary herein, the
Company may terminate the Executive’s employment with the Company for any reason
other than Cause or Incapacity or for no reason, at any time upon thirty (30)
calendar days’ advance written notice to the Executive signed by a duly
authorized representative of the Board, and such termination shall be effective
upon the effective date of such notice or such later effective termination date
as the Company may specify in the notice.

 

(e)                                  Voluntary Termination Following a Company
Change in Control.  Notwithstanding anything to the contrary herein, the
Executive may terminate his employment with the Company at any time within the
24-month period following a Company Change in Control (as defined herein) with
or without Good Reason.  Neither a Change in Control with respect to any
affiliate of the Company nor the assignment of this Agreement to any reorganized
entity of the Company pursuant to the Plan of Reorganization shall constitute a
Change in Control for the purposes of this Agreement.  “Change in Control” shall
mean the occurrence of any one or more of the following:

 

(i)                                The “beneficial ownership” of securities
representing more than 20% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”) is accumulated, held or acquired by
a Person (as defined in Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended, and used in Sections 13(d) and 14(d) thereof) other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the

 

7

--------------------------------------------------------------------------------


 

Company, or any corporation owned, directly or indirectly, by the Company’s
stockholders in substantially the same proportions as their ownership of stock
of the Company; provided, however, that any acquisition from the Company or any
acquisition pursuant to a transaction that complies with clauses (A), (B) and
(C) of subparagraph (iii) of this definition will not be a Change in Control
under this subparagraph (i), and provided further that immediately prior to such
accumulation, holding or acquisition, such person was not a direct or indirect
beneficial owner of 20% or more of the Company Voting Securities;

 

(ii)                             Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that an individual becoming
a director subsequent to that date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)                          Consummation by the Company of a reorganization,
merger or consolidation, or sale or other disposition of all or substantially
all the assets of the Company or the acquisition of assets or stock of another
entity (a “Business Combination”), in each case, unless immediately following
such Business Combination: (A) more than 60% of the combined voting power of
then outstanding voting securities entitled to vote generally in the election of
directors of (i) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (ii) if applicable, a corporation that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly, by Company Voting
Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company Voting
Securities; (B) no person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination;

 

(iv)                         Approval by the Company’s stockholders of a
complete liquidation or dissolution of the Company; or

 

8

--------------------------------------------------------------------------------


 

(v)                            The consummation of a reorganization, complete
liquidation, or dissolution under the U.S. Bankruptcy Code subsequent to the
Effective Date (and excluding the Plan of Reorganization as defined herein).

 

5.                                      The Executive’s Duties After Notice of
Termination.  For any period in which the Executive gives or is given notice
prior to the effective date of the Executive’s termination, the Executive shall
be expected and required to continue performing the Executive’s duties and
responsibilities in accordance with Section 2 of this Agreement for the notice
period up to the effective date of the termination of the Executive’s
employment.

 

6.                                      Removal from Positions.  Any termination
of the Executive’s employment shall automatically effectuate the Executive’s
removal from the officer and/or Board positions that the Executive then holds
with the Company and its Affiliates and any employee benefit plans, as of the
effective termination date.

 

7.                                      Payments Upon Termination of Employment.

 

(a)                                  The parties acknowledge and agree that
except as expressly provided in Sections 7(b), (c) and (d) of this Agreement, in
the event of the termination of the Executive’s employment, the Company’s sole
obligation under this Agreement shall be to pay the Executive (i) any accrued
but unpaid Base Salary through the effective date of the termination; (ii) any
earned but unpaid bonus under the Company’s annual incentive plan pursuant to,
and in accordance with, the terms and conditions of such plan; (iii) any earned
but unused vacation time as determined in accordance with the Company’s policies
then in effect; (iv) any unreimbursed expenses pursuant to Section 3(e) of this
Agreement existing at that time; and (v) any benefits payable pursuant to the
Retirement Agreement.

 

(b)                                 In the event that the Executive terminates
his employment with the Company without Good Reason in accordance with
Section 4(b) of this Agreement, subject to the terms and conditions of this
Agreement, the Company’s sole obligation shall be to pay to the Executive: 
(i) all such amounts due to him pursuant to Section 7(a) of this Agreement; and
(ii) pay to the Executive a pro-rated portion of any incentive bonus(es) (if
any) under the annual incentive plan that the Executive would have earned for
the performance period(s) in which the effective termination date of his
employment occurred as though he had remained employed and been entitled to
receive such bonus(es) for the applicable incentive plan performance period(s),
the amount of which pro-rated bonus payment(s) shall be based upon the number of
full calendar months in which the Executive was employed during the applicable
performance period(s) and paid at such time(s) as provided in such annual
incentive plan.

 

(c)                                  In the event that the Company terminates
the Executive’s employment pursuant to Section 4(d) of this Agreement or the
Executive terminates his employment with the Company for Good Reason in
accordance with Section 4(b) of this Agreement, subject to the terms and
conditions of this Agreement, and provided that the Executive executes (without
revoking) and returns to the Company an enforceable waiver and release in a form
acceptable to the Company (a “Release Agreement”) within the time period
specified by the Company (which time period shall not be more than sixty (60)
calendar days after the effective date of the Executive’s termination of
employment) and further provided that the Executive remains in

 

9

--------------------------------------------------------------------------------


 

compliance with Sections 2(d), 8 and 9 of this Agreement, the Company’s sole
obligation under this Agreement shall be:

 

(i)                                to pay to the Executive all such amounts due
to him pursuant to Section 7(a) of this Agreement;

 

(ii)                             if the termination of the Executive’s
employment is for Good Reason pursuant to Section 4(b)(vi), is a result of any
other occurrence on or prior to the Promotion Date constituting Good Reason
pursuant to Section 4(b), or is on or prior to the Promotion Date and is
pursuant to Section 4(d), to pay to the Executive a lump sum payment equal to
the greater of (A) $5,000,000 and (B) two (2) times the sum of the Executive’s
then-current Base Salary plus the higher of the Executive’s (x) average annual
incentive bonus for the three fiscal years preceding the effective termination
date of his employment; and (y) actual annual incentive bonus paid with respect
to the fiscal year immediately preceding the effective termination date of his
employment;

 

(iii)                          if the Executive’s employment with the Company is
terminated for Good Reason after the Promotion Date pursuant to Section 4(b) or
without Cause after the Promotion Date pursuant to Section 4(d), and
Section 7(c)(ii) above does not apply, to pay the Executive a lump sum payment
equal to (A) two (2) times the sum of the Executive’s then-current Base Salary
plus the higher of the Executive’s (x) average annual incentive bonus for the
three fiscal years preceding the effective termination date of his employment;
and (y) actual annual incentive bonus paid with respect to the fiscal year
immediately preceding the effective termination date of his employment, if the
Executive does not hold the position of CEO as of the effective date of such
termination of his employment; or (B) 2.99 times the sum of the Executive’s
then-current Base Salary plus the higher of the Executive’s (x) average annual
incentive bonus for the three fiscal years preceding the effective termination
date of his employment; and (y) actual annual incentive bonus paid with respect
to the fiscal year immediately preceding the effective termination date of his
employment, if the Executive holds the position of CEO as of the effective date
of such termination of his employment;

 

(iv)                         to continue to provide benefit coverage under the
Company’s health, dental, and vision plans for a period of either (A) two
(2) years following the effective termination date of his employment if the
Executive does not hold the position of CEO as of such effective date, or
(B) three (3) years following the effective termination date of his employment
if the Executive holds the position of CEO as of such effective date, provided
that the Executive shall not be entitled to the benefits provided for in this
Section 7(c)(iv) to the extent that he becomes eligible for coverage under
another employer’s benefit plans;

 

(v)                            to the extent provided for in the Executive’s
applicable Award Agreements (including without limitation, such Award
Agreement(s) attached hereto as Exhibit A), cause any and all unvested portions
of the Executive’s restricted shares, stock options, and any and all other
equity-based awards to become vested and exercisable (as applicable) as of the
effective date of the Executive’s termination of employment;

 

(vi)                         to provide outplacement services through a firm of
the Executive’s choosing in an amount equivalent to that provided to other
similarly situated executives,

 

10

--------------------------------------------------------------------------------


 

provided that such amount may not exceed $50,000, and that such outplacement
services must be used within the twelve (12) month period immediately following
the effective termination date of the Executive’s employment; and

 

(vii)                      to continue to count for purposes of determining the
Executive’s age, service with the Company, and benefits pursuant to the terms
and conditions of the Retirement Agreement either (A) the two (2) year-period
following the effective termination date of his employment if the Executive does
not hold the position of CEO as of such effective date, or (B) three
(3) year-period following the effective termination date of his employment if
the Executive holds the position of CEO as of such effective date.

 

The Executive acknowledges and agrees that (a) under no circumstance will he
receive or be entitled to receive payments pursuant to more than one of Sections
7(c)(ii), (iii)(A) and (iii)(B), and that there shall be no “double,” “triple,”
or other multiple payments pursuant to such Sections in the event of the
termination of the Executive’s employment as forth therein; and (b) for purposes
of Section 7 of this Agreement, “annual incentive bonus” shall mean the
Executive’s incentive bonus under the Company’s MIP then in effect or such other
similar annual incentive bonus plan or program then in effect.

 

(d)                                 In the event that the Executive dies or the
Company terminates the Executive’s employment pursuant to Section 4(c) of this
Agreement due to Incapacity, subject to the terms and conditions of this
Agreement, the Company’s sole obligation under this Agreement shall be to: 
(i) pay to the Executive all such amounts due to him pursuant to Section 7(a) of
this Agreement; (ii) pay to the Executive a pro-rated portion of any annual
incentive bonus(es) (if any) that the Executive would have earned for the
performance period(s) in which the effective termination date of his employment
occurred as though he had remained employed and been entitled to receive such
bonus(es) for the applicable incentive plan performance period(s), the amount of
which pro-rated bonus payment(s) shall be based upon the number of full calendar
months in which the Executive was employed during the applicable performance
period(s) and paid at such time(s) as provided in such annual incentive plan;
and (iii) to the extent provided for in the Executive’s applicable Award
Agreements (including without limitation, such Award Agreement(s) attached
hereto as Exhibit A), cause any and all unvested portions of the Executive’s
restricted shares, stock options, and any and all other equity-based awards to
become vested and exercisable (as applicable) as of the effective date of the
Executive’s termination of employment.

 

(e)                                  Timing of Payments.  Subject to the terms
and conditions of this Agreement (including without limitation Section 10) and
provided that the Executive executes (without revoking) a Release Agreement as
set forth in Section 7(c) above (as applicable) and the applicable statutory
revocation period with respect to such Release Agreement has expired, and
further provided that the Executive remains in compliance with Sections 2(d), 5,
8 and 9 of this Agreement, any payments or benefits made available to the
Executive by the Company pursuant to this Section 7 will be made or commence (as
applicable) as follows:  (i) any payments made pursuant to Sections 7(c)(ii) or
(iii) shall be paid in a lump sum on the sixtieth (60th) calendar day following
the effective termination date of the Executive’s employment; and (ii) the
payments and benefits in Section 7(a), 7(b), 7(c)(i), (iv), (v) and (vi), and
7(d) will be paid or commence

 

11

--------------------------------------------------------------------------------


 

(as applicable) at such times and in such manner as set forth in the applicable
Company policy, plan documents, and the Retirement Agreement.

 

(f)                                    Release.  Notwithstanding the foregoing,
the Execute agrees to execute (without revoking) a Release Agreement within the
time period specified by the Company (which time period shall not be more than
sixty (60) calendar days after the effective date of the Executive’s termination
of employment) as a condition of receiving the payments and benefits set forth
in Sections 7(a)(v) and 7(b)(ii).

 

8.                                      Confidentiality, Intellectual Property
and Restrictive Covenants.  The Company and the Executive agree that, in each of
his various senior management positions with the Company and otherwise by virtue
of his unique relationship with the Company (including pursuant to this
Agreement), the Executive has and will acquire and have access to, and has and
will continue to develop substantial and intimate knowledge of, the Company’s
Confidential Information (defined below), and has and will also continue to
develop a unique and comprehensive familiarity with the Company and the Business
Conducted by the Company or any of its Affiliates, which the Executive would not
have otherwise had but for his employment with the Company, and which the
Executive acknowledges are valuable assets of the Company.  Accordingly, the
Executive agrees, in exchange for the consideration and mutual covenants
contained in this Agreement, to undertake the following obligations, which he
acknowledges are reasonably designed to protect the legitimate business
interests of the Company, without unreasonably restricting his post-employment
opportunities:

 

(a)                                  Confidential Information.  The Executive
acknowledges that during his employment with the Company he has had and will
continue to have, and may continue to have during the Non-Compete Period (as
defined below), access to Confidential Information of the Company, its
Affiliates and, in certain situations, certain third parties who provide
information to the Company subject to confidentiality and non-use restrictions. 
All Confidential Information is of irreplaceable value to the Company, its
Affiliates and such third parties.  Except as required to perform the
Executive’s responsibilities for the Company and its Affiliates, to comply with
law or regulation, or as authorized in writing in advance by the Company, the
Executive shall not, at any time, use, disclose, or take any action which may
result in the use or disclosure of any Confidential Information.  For purposes
of this Agreement, “Confidential Information” shall mean all confidential and
proprietary information of the Company, its Affiliates and, in certain
situations, certain third parties who provide information to the Company subject
to confidentiality and non-use restrictions, and includes, but is not limited
to, actual and prospective customer and client lists and pricing information,
business plans, programs and tactics, research and development information
(including without limitation information relating to the formulation, testing,
registration, use, safety, efficacy and/or effects of marketed products and
compounds under development), personnel information, and all other information
unique to the Company and not readily available to the public, including
designs, improvements, inventions, formulas, compilations, methods, strategies,
capabilities, forecasts, software programs, processes, know-how, data, operating
methods and techniques, “Inventions or Developments” (as defined below), and all
business costs, profits, vendors, markets, sales, products, marketing, sales or
other financial or business information, and any modifications or enhancements
of any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Inventions or Developments.  The Executive
agrees that he will, now and in the future, promptly and fully disclose to the
Company all discoveries, improvements, inventions, formulas, ideas, processes,
designs, techniques, know-how, data and computer programs (whether or not
patentable, copyrightable or susceptible to any other form of protection), that
are or have been made, conceived, reduced to practice or developed by the
Executive, either alone or jointly with others, during his employment with the
Company, that are related in any way to the past, current or future business or
products of the Company or any of its Affiliates or are devised, made,
developed, reduced to practice or perfected utilizing equipment or facilities of
the Company or any of its Affiliates (collectively, the “Inventions or
Developments”).  All Inventions or Developments shall be the sole property of
the Company, including all patents, copyrights, intellectual property or other
rights related thereto and the Executive assigns to the Company all rights (if
any) that the Executive may have or acquire in such Inventions or Developments. 
Notwithstanding the foregoing, this Section 8(b) shall not apply to any
Inventions or Developments for which no equipment, supplies, facility or trade
secret information of the Company or its Affiliates were used and which were
developed entirely on the Executive’s own time, unless:  (i) the Inventions or
Developments relate to the Business Conducted by the Company or any of its
Affiliates or the actual or demonstrably anticipated research or development of
the Company or any of its Affiliates; or (ii) the Inventions or Developments
result from any work performed by the Executive for the Company or any of its
Affiliates.

 

(c)                                  Restrictive Covenants.  The Executive
agrees that during the Executive’s employment and for the two (2) year period
following the effective date of any termination of the Executive’s employment
for any reason (the “Non-Compete Period”), unless the Company gives its advance
written consent, the Executive shall not:

 

(i)                                participate or engage in, directly or
indirectly (whether as an owner, agent, representative, partner, employee,
officer, director, independent contractor, consultant, advisor, or in any other
capacity calling for the rendition of services, advice, or acts of management,
operation or control), any business that, during the Non-Compete Period, is
competitive with the Business Conducted by the Company or any of its Affiliates
anywhere in the United States, Canada, Mexico, or China (hereinafter, the
“Geographic Area”) and which business the Company was engaged (either actively
as a going concern or in the process of developing to market) during the two
(2) year period preceding his termination of employment;

 

(ii)                             directly or indirectly solicit any current
employee of the Company or any of its Affiliates, or any individual who becomes
an employee of the Company or any of its Affiliates during the Non-Compete
Period, to leave such employment and join or become affiliated with any business
that is, during the Non-Compete Period, competitive with the Business Conducted
by the Company or any of its Affiliates within the Geographic Area; or

 

(iii)                          directly or indirectly solicit, seek to divert or
dissuade from continuing to do business with or entering into business with the
Company or any of its Affiliates, any supplier, customer, or other person or
entity with which the Company had, or was actively planning or pursuing, a
business relationship at any time during the two (2) year period preceding his
termination of employment.

 

13

--------------------------------------------------------------------------------


 

For purposes of this Agreement, during the Executive’s employment, “Business
Conducted by the Company or any of its Affiliates” shall mean (a) all businesses
conducted by the Company or any of its Affiliates and (b) any material new line
of business in which the Company or any of its Affiliates is contemplating
engaging in, provided that the plans for the Company or any of its Affiliates to
engage in such material new line of business were presented to and not rejected
by the Board.  For purposes of this Agreement, for two-year period following the
effective date of any termination of the Executive’s employment, “Business
Conducted by the Company or any of its Affiliates” shall mean (a) all business
conducted by the Company or any of its Affiliates as of the effective date of
the Executive’s termination of employment and (b) any material new line of
business in which the Company or any of its Affiliates engages within the
one-year period following the effective date of the Executive’s termination of
employment, provided that the plans for the Company or any of its Affiliates to
engage in such material new line of business were presented to and not rejected
by the Board prior to the effective date of the Executive’s termination of
employment and while the Executive was a member of the Board.

 

(d)                                 No Diversion of Business Opportunities and
Prospects.  The Executive agrees that during his employment with the Company: 
(i) the Executive shall not directly or indirectly engage in any employment,
consulting or other business activity that is competitive with the Business
Conducted by the Company or any of its Affiliates; (ii) the Executive shall
promptly disclose to the Company all business opportunities that are presented
to the Executive in his capacity as an employee of the Company or which is of a
similar nature to the Business Conducted by the Company or any of its Affiliates
or which the Company or its Affiliates have expressed an interest in engaging in
the future; and (iii) the Executive shall not usurp or take advantage of any
such business opportunity without first offering such opportunity to the
Company.

 

(e)                                  Return of Property.  The Executive
acknowledges and agrees that immediately upon his termination of employment with
the Company he will promptly return (without retaining any copies) all property
of the Company, its Affiliates or any third parties that is within his
possession, custody or control by virtue of his employment with the Company. 
Property to be returned to the Company shall include without limitation any and
all documents and other things (whether in tangible or electronic format and
whether such documents or things contain information that reflect or contain any
Confidential Information or proprietary information) in the Executive’s
possession, custody or control, further including without limitation all
computer programs, passwords, files, and diskettes, all written and printed
files, manuals, contracts, memoranda, forms, notes, records and charts (and any
and all copies of, or extracts from, any of the foregoing), vehicles, keys, cell
phones, credit cards and other equipment and materials furnished to him by the
Company; provided, however, that (i) the Executive shall be entitled to keep his
home office equipment; and (ii) the Company and the Executive shall work
together to ensure that any Confidential Information, Inventions or
Developments, or other Company business information is removed from such home
office equipment.

 

(f)                                    Irreparable Harm.  The Executive
acknowledges that:  (i) the covenants contained in Sections 2(d) and 8 are
reasonable in scope and duration, will not unduly restrict the Executive’s
ability to engage in his livelihood, and the Executive’s compliance with
Sections 2(d) and 8 is necessary to preserve and protect the Confidential
Information, Inventions or

 

14

--------------------------------------------------------------------------------


 

Developments, and other legitimate business interests of the Company; (ii) any
failure by the Executive to comply with the provisions of Sections 2(d) and 8
will result in irreparable and continuing injury to the Company for which there
will be no adequate remedy at law; and (iii) in the event that the Executive
should fail to comply with the terms and conditions of Sections 2(d) and 8, in
addition to the Company’s right to set off any actual monetary damages to the
Company that are a consequence of such failure to comply against any payments
and benefits due to the Executive pursuant to Section 7 (provided that any such
set offs first shall be taken from amounts not subject to Section 409A of the
Code (as defined in Section 10 below), and if such amounts are insufficient, any
additional set off shall not be taken until the time an amount subject to
Section 409A of the Code would otherwise be paid pursuant to the terms of this
Agreement), the Company shall be entitled, in addition to and without limiting
such other relief as may be proper, to all types of equitable relief (including
but not limited to the issuance of an injunction and/or temporary restraining
order) as may be necessary to cause the Executive to comply with Sections
2(d) and 8, to restore to the Company its property, and to make the Company
whole.  The Company and Executive acknowledge and agree that the Company or the
Executive’s failure to enforce or insist on its rights under Sections 2(d) and 8
shall not constitute a waiver or abandonment of any such rights or defense to
enforcement of such rights.  If the provisions of Sections 2(d) and 8 are ever
deemed by a court to exceed the limitations permitted by applicable law, the
Executive and the Company agree that such provisions shall be, and are,
automatically reformed to the maximum lesser limitations permitted by such law.

 

9.                                      Cooperation.  At the request and upon
reasonable advance notice where practicable and at the sole expense of the
Company, whether during or at any time after the Executive’s employment with the
Company or any of its Affiliates, the Executive shall cooperate fully with the
Company and its Affiliates (a) in investigating, defending, prosecuting,
litigating, filing, initiating or asserting any claims or potential claims
(including without limitation in connection with any legal proceeding of any
kind) that may be made by or against the Company or any of its Affiliates, to
the extent that such claims may relate to or arise out of the Executive’s
employment with the Company or any of its Affiliates or with respect to which
the Executive has knowledge and (b) without in any way limiting subsection
(a) above, to secure any trade name, patent, trademark, copyright or
intellectual property protection or other similar rights in the United States
and/or in foreign countries, including without limitation, the execution and
delivery of assignments, patent applications and other documents or papers.  If
such cooperation is provided during the Executive’s employment with the Company
or any of its Affiliates, the Executive shall not receive any additional
compensation from the Company for such cooperation.  If the Executive no longer
is employed by the Company or any of its Affiliates, the Executive’s obligation
to cooperate shall be reasonably limited so as not to unreasonably interfere
with his other business obligations.  If the Executive spends in excess of ten
(10) hours in compliance with this Section 9 after he is no longer employed by
the Company or any of its Affiliates,  the Company shall compensate the
Executive at an hourly rate equal to the amount determined by dividing (x) the
Executive’s Base Salary as of the first day of the fiscal year of the Company
within which the Executive’s employment is terminated by (y) 2000, and shall
reimburse the Executive for any reasonable expenses incurred as a direct result
of his providing such cooperation in accordance with Section 3(e) of this
Agreement.  The Company shall provide such compensation for the Executive’s
cooperation within thirty (30) calendar days after receiving from the Executive
a written statement stating the number of hours for which he seeks payment and
brief description of the cooperation provided, provided that the Executive
submits

 

15

--------------------------------------------------------------------------------


 

such statement within thirty (30) calendar days after the end of the calendar
month in which the Executive provided such cooperation.  The Executive’s
obligation to cooperate hereunder shall include, without limitation, meeting
with such persons at such times and in such places as the Company or its
Affiliates may require, and giving evidence and testimony and executing and
delivering to the Company and any of its Affiliates any papers requested by any
of them (including without limitation joint defense agreements and affidavits). 
The Executive shall provide immediate notice to the Company of any subpoena or
other legal document that he receives that relates in any way to the Company or
any of its Affiliates, along with a copy of such subpoena or other legal
document.

 

10.                               Compliance with Section 409A.  All references
in this Agreement to the Executive’s termination of employment shall mean his
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treasury regulations
promulgated thereunder.  In the event the terms of this Agreement would subject
the Executive to the imposition of taxes and penalties (“409A Penalties”) under
Section 409A of the Code, the Company and the Executive shall cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible.  Notwithstanding any other provision in this Agreement, if
as of the date on which the Executive’s employment terminates, the Executive is
a “specified employee” as determined by the Company, then to the extent any
amount payable or benefit provided under this Agreement that the Company
reasonably determines would be nonqualified deferred compensation within the
meaning of Section 409A of the Code, that under the terms of this Agreement
would be payable prior to the six-month anniversary of the Executive’s effective
date of termination, such payment or benefit shall be delayed until the earlier
to occur of (a) the six-month anniversary of such termination date or (b) the
date of the Executive’s death.  In the case of taxable benefits that constitute
deferred compensation, the Company, in lieu of a delay in payment, may require
the Executive to pay the full costs of such benefits during the period described
in the preceding sentence and reimburse that Executive for said costs within
thirty (30) calendar days after the end of such period.  With respect to any
reimbursements under this Agreement, such reimbursement shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred by the Executive.  The amount of any expenses
eligible for reimbursement or the amount of any in-kind benefits provided, as
the case may be, under this Agreement during any calendar year (including
without limitation pursuant to Sections 9 and 22) shall not affect the amount of
expenses eligible for reimbursement or the amount of any in-kind benefits
provided during any other calendar year. The right to reimbursement or to any
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.  The Executive acknowledges and agrees that
notwithstanding this Section 10 or any other provision of this Agreement, the
Company and its Affiliates are not providing him with any tax advice with
respect to Section 409A of the Code or otherwise and are not making any
guarantees or other assurances of any kind to the Executive with respect to the
tax consequences or treatment of any amounts paid or payable to the Executive
under this Agreement.

 

11.                               Section 280G Gross-up.  To the extent
permitted by applicable law:

 

(a)                                  in the event it is determined that any
payment or distribution by the Company to or for the benefit of the Executive
after the date hereof pursuant to the terms of this Agreement or otherwise
(including without limitation any deferred compensation plans),

 

16

--------------------------------------------------------------------------------


 

determined without regard to any additional payments required under this
Section 11(a) (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect thereto are
incurred by the Executive with respect to any such tax (any such tax, together
with any such interest or penalties, are hereinafter collectively referred to as
the “Additional Tax”), then, subject to the Executive’s compliance with
Section 11(c), the Executive shall be entitled to receive from the Company an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Additional Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Additional Tax imposed upon the Payments; provided,
however, that notwithstanding the foregoing provisions of this Section 11(a), if
it shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the amount of the aggregate Payments is less than 110% of the product of
(A) three (3) times (B) the Executive’s Base Amount (as such term is defined in
Section 280G of the Code), then no Gross-Up Payment shall be made to the
Executive and the cash Payments provided in Section 7 of this Agreement shall
first be reduced, and the non-cash Payments and benefits shall thereafter be
reduced, until no amount of the Payments shall be subject to the exercise tax
under Section 4999 of the Code;

 

(b)                                 the parties are entering into this Agreement
with the reasonable mutual understanding that the Payments are not subject to
Additional Taxes, and the parties shall, subject to this Section 11(b), report
such amounts in their federal tax returns for the appropriate periods in a
manner consistent with such understanding.  Subject to the provisions of
Section 11(c), all other determinations required to be made under this
Section 11(b), including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Company’s public accounting firm
(the “Accounting Firm”).  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.  Any Gross-Up Payment, as determined pursuant to
this Section 11(b), shall be paid by the Company to the Executive within the
earlier of five (5) business days after the Company’s receipt of the Accounting
Firm’s determination and the end of the Executive’s taxable year next following
the taxable year in which the Executive pays the Additional Taxes to which such
Gross-Up Payment relates to the applicable taxing authority.  Any determination
by the Accounting Firm shall be binding upon the Company and the Executive;

 

(c)                                  the Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-calendar-day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall: (i) give the Company
any information reasonably requested by the Company relating to such claim;
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time,

 

17

--------------------------------------------------------------------------------


 

including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company; (iii) cooperate
with the Company in good faith in order effectively to contest such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Additional Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Any amount the Company is
obligated to pay or indemnify under this Section 11(c) shall be paid or
indemnified on or before the last day of the calendar year following the
calendar year in which the expense, cost or Additional Tax was incurred. 
Without limitation on the foregoing provisions of this Section 11(c), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Additional Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance.  The Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder, and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority; and

 

(d)                                 as a result of the uncertainty in the
application of Code Section 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
(“IRS”) or other agency will claim that a greater or lesser Additional Tax is
due.  In the event that the Additional Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Additional Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Additional Tax and taxes imposed on the Gross-Up
Payment being repaid by the Executive) plus interest on the amount of such
repayment at 120% of the rate provided in Code Section 1274(b)(2)(B).  In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) at the time that the amount of such
excess is finally determined.  The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for
Additional Tax with respect to the total Payments.  The Company shall pay all
fees and expenses of the Executive relating to a claim by the IRS or other
agency.

 

18

--------------------------------------------------------------------------------


 

12.                               Notices.  Notices given pursuant to this
Agreement shall be in writing and shall be effective upon personal delivery,
upon confirmation of receipt of facsimile transmission, upon the fourth day
after mailing by certified mail, or upon the second day after sending by express
courier service.  Notice to the Company shall be directed to:

 

Smurfit-Stone Container Corporation

Six CityPlace Drive

Creve Coeur, Missouri 63141

Attention:  General Counsel

 

Notices to or with respect to the Executive will be directed to the Executive,
or to the Executive’s executors, personal representatives or distributees, if
the Executive is deceased, or the assignees of the Executive, at the Executive’s
home address on the records of the Company.  Either party may change the person
and/or address to which the other party must give notice under this Section by
providing written notice of such change, in accordance with the procedures
described in this Section 12.

 

13.                               Assignment.  This Agreement is enforceable by
the Company and its affiliates and other related entities and may be assigned or
transferred by the Company to, and shall be binding upon and inure to the
benefit of, any parent, subsidiary or other Affiliate of the Company or any
entity which at any time, whether by merger, purchase, or otherwise, acquires
all or substantially all of the assets, stock or business of the Company
(including without limitation any successor and/or reorganized entit(ies) of the
Company or any of its Affiliates upon the Effective Date).  The Executive and
the Company agree that upon the Effective Date, this Agreement shall be assigned
to and binding upon such successor entit(ies) of the Company as set forth in the
Plan of Reorganization, provided that nothing herein shall limit or otherwise
affect the Company’s right to further assign or transfer this Agreement after
the Effective Date as set forth in the preceding sentence.  The Executive may
not assign any of his rights or obligations under this Agreement during his
life.  Upon the Executive’s death, this Agreement will inure to the benefit of
the Executive’s heirs, legatees and legal representatives of the Executive’s
estate.

 

14.                               Beneficiary.  If the Executive dies prior to
receiving the amounts to which he is entitled under this Agreement (if any),
subject to and in accordance with the terms and conditions of this Agreement,
such amounts shall be paid to the beneficiary designated by the Executive in
writing to the Company during his lifetime (“Beneficiary”), or if no such
Beneficiary is designated, to the Executive’s estate.  Notwithstanding anything
to the contrary herein, the Beneficiary shall not be entitled to receive any
amounts pursuant to Section 7 of this Agreement unless the Beneficiary and any
other authorized representatives of the Executive’s estate execute an
enforceable waiver and release of claims in accordance with the Executive’s
obligations set forth in Section 7(c).  The Executive, without the consent of
any prior Beneficiary, may change his designation of Beneficiary or
Beneficiaries at any time and from time to time by submitting to the Company a
new designation in writing.

 

15.                               Severability.  Each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  The Executive and the Company agree that in the event that any
provision of this Agreement is found to be unreasonable or otherwise
unenforceable by a court, it is the purpose and intent of the parties that any
such provision be

 

19

--------------------------------------------------------------------------------


 

deemed modified or limited, so that as modified or limited, such provision may
be enforced to the fullest extent possible.  If any provision of this Agreement
is held invalid or unenforceable for any reason (after any such modification or
limitation pursuant to the preceding sentence, as applicable), such provision
will be effective only to the extent of such invalidity or unenforceability
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

16.                               Entire Agreement, Amendment and Waiver. 
Except as otherwise provided herein, this Agreement embodies the entire
agreement and understanding of the parties hereto with regard to the matters
described herein and supersedes any and all prior and/or contemporaneous
agreements and understandings, oral or written, between said parties regarding
such matters, provided that nothing herein shall limit or otherwise affect any
provision of the Retirement Agreement or any Emergence Equity Grant Award
Agreement.  In the event of any conflict between any provision of this Agreement
and (a) the Retirement Agreement or (b) any Emergence Equity Grant Award
Agreement, the provisions of this Agreement shall govern.  The Executive and the
Company acknowledge and agree that this Agreement amends and restates the
Predecessor Employment Agreement in its entirety and that as of the Effective
Date the provisions of this Agreement shall replace each and every provision of
the Predecessor Employment Agreement, at which time the provisions of the
Predecessor Employment Agreement shall be null and void, and shall be of no
further force or effect.  The Executive and the Company further acknowledge and
agree that the Retirement Agreement amends and restates the Predecessor
Retirement Agreement in its entirety and that as of the Effective Date the
provisions of this Retirement Agreement shall replace each and every provision
of the Predecessor Retirement Agreement, at which time the provisions of the
Predecessor Retirement Agreement shall be null and void, and shall be of no
further force or effect.  Except as set forth in Sections 8(f) and 15, this
Agreement may be modified only in a written agreement signed by both the
Executive and the Company’s authorized representative.  Any party’s failure to
enforce this Agreement in the event of one or more events which violate this
Agreement shall not constitute a waiver of any right to enforce this Agreement
against subsequent violations.

 

17.                               Forum Selection.  The parties hereby
irrevocably consent to, and agree not to object or assert any defense or
challenge to, the jurisdiction and venue of the state and federal courts sitting
in Chicago, Illinois, and agree that any claim under this Agreement may be
brought in any such court.  In any action or proceeding to enforce this
Agreement, the non-prevailing party shall pay for any and all costs and expenses
(including without limitation reasonable attorneys’ fees) of the prevailing
party to the maximum extent permissible by applicable law.

 

18.                               Governing Law.  This Agreement shall be
governed by the internal laws of the state of Illinois, without regard to its
conflict of laws rules.

 

19.                               Headings.  The Section headings used herein
are for convenience of reference only and are not to be considered in
construction of the provisions of this Agreement.

 

20.                               Release of Claims Under Predecessor
Agreements.  The consideration offered herein is accepted by the Executive as
being in full accord, satisfaction, compromise and settlement of any and all
amounts due and owing to him pursuant to any and all claims that the Executive
may have against the Company that existed on or prior to the Effective Date
arising

 

20

--------------------------------------------------------------------------------


 

out of or concerning either the Predecessor Employment Agreement or Predecessor
Retirement Agreement, and the Executive expressly agrees that he is not entitled
to and will not receive any further payments, benefits, or other compensation or
recovery of any kind from the Company with respect to the Predecessor Employment
Agreement or Predecessor Retirement Agreement.

 

21.                               Survival.  Sections 2(d) and 4 through 23
herein shall survive and continue in full force and effect in accordance with
their respective terms, notwithstanding any termination of the Employment Period
or the Executive’s employment.

 

22.                               Attorneys’ Fees for Negotiating This
Agreement.  Within thirty (30) calendar days after receipt of the Invoices (as
described below), the Company shall reimburse the Executive for the reasonable
fees and expenses of the Executive’s outside legal counsel, accountants, and
other advisors in connection with the Chapter 11 cases, including, without
limitation, the negotiation and execution of this Agreement, in an amount not to
exceed $100,000, provided that the Company receives from the Executive within
sixty (60) days after the Effective Date a copy of the invoices for services
rendered and expenses incurred by such counsel, accountants, and other advisors
(“Invoices”).

 

23.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed an original, and both of
which together shall constitute one and the same instrument.

 

THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY:

 

STEVEN J. KLINGER

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

 

/s/ Steven J. Klinger

 

By:

/s/ Ralph F. Hake

 

 

 

 

Date:

June 30, 2010

 

Position: 

Chairman

 

 

 

 

 

 

Date:

June 30, 2010

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMERGENCE EQUITY AWARD AGREEMENT(S) OF STEVEN J. KLINGER

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED

EXECUTIVE RETIREMENT AGREEMENT OF STEVEN J. KLINGER

 

23

--------------------------------------------------------------------------------